DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-18 are objected to because of the following informalities: 
Claim 1 recites: “the pump being characterized in that the central portion comprises a plurality of di walls” which should read “the pump being characterized in that the central portion comprises a plurality of  walls”
Claims 2-18 are objected to for depending from an objected to claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim 18 recites “the electronic card, and especially the relative electronic components, is brought into contact, by means of suitable electrically insulating materials” which invokes the three prongs of 112(f).
	Prong 1: “Means” is clearly recited in the limitation 
	Prong 2: “brought into contact, by means of” fulfills the generic placeholder modified by functional language
	Prong 3: There is not significantly more to the process of bringing the electric components into contact with the materials.
A review of the specification has shown that the claims means seems to be referring to a direct contact to form a thermal joint. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites “a front cover and a rear cover, equipped with an inlet and an outlet for liquid” where it is unclear to the Examiner whether the inlet and outlet are separately on either of the front cover or rear cover, or are the inlet/outlet both on one of the covers. A review of the specification has shown that the inlet and out are both on the front cover and therefore claim 1 will be interpreted as such. 
Claims 2 and 7 each recite “a first annular wall which delimits externally part of the casing” where it is unclear to the Examiner which casing is being referred back to. Claim 1’s preamble introduces “a case” however it is unclear to the Examiner if this is a different casing. For examination purposes, claim 2’s and claim 7’s “the casing” will be treated as “the case”. 
Claim 5 recites “the air gap of the motor” however this phrase lacks proper antecedent basis and the Examiner is unclear where the claimed air gap exists. A review of the specific has shown that the air gap is between the rotor and stator. For examination purposes, the phrase “the air gap” will be treated as “an air gap”.
Claim 10 recites “the filler material being in particular interposed between the electronic card and a bottom wall of the second compartment against which the electronic card abuts” with the phrase "in particular" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 18 recites: “wherein the electronic card, and especially the relative electronic components (i), is brought into contact, by means of suitable electrically insulating materials (ii), with the cover rear, for example (iii) made of aluminium or an aluminium alloy, in such a way as 
The phrase “especially the relative electronic components” is unclear for multiple reasons. The first being that there is no antecedent basis to refer back to introducing the relative electronic components. Secondly, it is unclear and indefinite to the Examiner what is meant by “relative electronic components” due to each system requiring a myriad of different components from any other system. Thirdly, it is unclear and indefinite to the Examiner due to the phrase "especially" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the total phrase of “wherein the electronic card, and especially the relative electronic components” will be treated as, “wherein the electronic card”
The phrase “is brought into contact, by means of suitable electrically insulating materials, with the cover rear” is unclear and indefinite to the Examiner as to what constitutes a “suitable material”. The specification has not linked any of the disclosed materials as suitable.
 The phrase “for example made of aluminium or an aluminium alloy, in such a way as to exchange heat with it” it is unclear and indefinite to the Examiner due to the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the clause of “for example made of aluminium or an aluminium alloy, in such a way as to exchange heat with it” will not be treated due to the exemplar nature of the language. 
Claims 3-4, 6, 8, 9, and 11-17 are rejected for being dependent from an unclear and indefinite claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0259720 (Mills hereinafter).
Regarding claim 1, , Mills teaches an electric pump (Figure 7 shows the internal motor structure while Figures 9-12 are relied upon for fluid structure) that discloses a central portion having a first and a second compartment which are separate from each other (Annotated Figure 7 of Mills below shows the central housing, first compartment, and second compartment), a front cover (Annotated Figure 7 of Mills) and a rear cover (Annotated Figure 7 of Mills), equipped with an inlet and outlet for the liquid (Inlet 38 in Figure 1 and Outlet 40 in Figure 1), joined to the central portion (Seen in Figure 7), the second compartment being in fluid communication with the inside of the front cover (Fluid will travel along the inside of the front cover such that the second compartment receives fluid), the pump comprising an electric motor 

    PNG
    media_image1.png
    3320
    2614
    media_image1.png
    Greyscale

Regarding claim 9, Mills’ teachings are described above in claim 1 where Mills further discloses the central portion has a bottom wall of the second compartment (Annotated Figure 7 above shows the bottom wall), the electronic card being abutted against the bottom wall of the second compartment on the opposite side of the rotor (Shown in Mills Figure 7).
Regarding claim 11, Mills’ teachings are described above in claim 1 where Mills further discloses that a second thermally conductive filler material is interposed between the stator and the central portion (Under the broadest reasonable interpretation, air is being seen as the thermally conductive filler material and can be seen as being between the stator and the central portion). 
Regarding claim 12, Mills’ modified teachings are described above in claim 1 where Mills further discloses that the central portion has a plurality of gaps interposed between the poles of the stator (Using Figure 3to see the poles of the stator and Figure 10 showing the cooling circuit with gaps, there will be gaps between the poles of the stator). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0259720 (Mills) in view of US 6903471 (Arimitsu hereinafter).
Regarding claim 2, Mills’ teachings are described above in claim 1 but are silent with respect that the central portion comprises a first annular wall which delimits part of the casing 
However, Arimitsu teaches an electric motor and cooling a stator of the electric motor that discloses a first annular wall (4th Side Wall of the Annotated Figure 16 below) which delimits part of the casing and a second annular wall delimiting the first annular wall an annular gap surrounding at least partly the stator (3rd Side Wall of the Annotated Figure 16 below) and in fluid communication with the second compartment (Annotated Figure 16 of Arimitsu below with coolant passages 103 and 104 as the gap). The resultant combination would modify the central portion of Mills to allow for the coolant circuit to pass through the stator as taught by Arimitsu.

    PNG
    media_image2.png
    608
    827
    media_image2.png
    Greyscale


Regarding claim 3, Mills’ teachings are described above in claim 1 but are silent with respect to the central portion comprises at least one seat for at least one pole of the stator, the seat being delimited by a first side wall, by a second side wall, by a third side wall, by a fourth side wall, and by a bottom wall, the seat defining at least partly the first compartment.
However, Arimitsu teaches an electric motor and cooling a stator of the electric motor that discloses at least one seat for at least one pole of the stator, the seat being delimited by a first side wall, by a second side wall, by a third side wall, by a fourth side wall, and by a bottom wall, the seat defining at least partly the first compartment (Please refer to the Annotated Figure 16 of Arimitsu above for labeling of each side wall, it should be noted that in the combination the bottom wall will already be present in Mills and the first compartment is the dry compartment with the stator in Mills such that these fluid channels added to Mills will broadly further define the first compartment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling circuit of Mills with the inter-stator cooling circuit of Arimitsu to further draw heat away from the stator.
Regarding claim 4, Mills’ teachings are described above in claim 1 but are silent with respect to the central portion comprises a plurality of seats each for a corresponding pole of the stator, each seat being delimited by a respective first side wall, by a second side wall, by a third side wall, by a fourth side wall, and by a bottom wall, the plurality of seats defining at least partly the first compartment. 
st-4th side walls as seen in the Annotated Figure 16 of Arimitsu above), each seat being delimited by a respective first side wall, by a second side wall, by a third side wall, by a fourth side wall, and by a bottom wall, the plurality of seats defining at least partly the first compartment Please refer to the Annotated Figure 16 of Arimitsu above for labeling of each side wall, it should be noted that in the combination the bottom wall will already be present in Mills and the first compartment is the dry compartment with the stator in Mills such that these fluid channels added to Mills will broadly further define the first compartment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling circuit of Mills with the inter-stator cooling circuit of Arimitsu to further draw heat away from the stator.
Regarding claim 5, Mills’ modified teachings are described above in claim 4 where the combination of Mills and Arimitsu would further disclose that the third side walls of the seats delimit at least partly the second compartment, the third side wall being positioned on the air gap of the electric motor (Arimitsu in Annotated Figure 16 above shows the 3rd side wall facing the location of Mills’ rotor such that the 3rd side wall effectively would delimit the second compartment and be between the air gap of the rotor and stator). 
Regarding claim 6
Regarding claim 7, Mills’ modified teachings are described above in claim 3 where the combination of Mills and Arimitsu would further disclose that the central portion comprises a first annular wall which delimits externally part of the casing, the fourth side wall defining with the first annular wall a gap surrounding at least partly the stator and in fluid communication with the second compartment and with inside the front cover (Arimitsu’s annotated Figure 16 above shows the relationship between the first and fourth side walls while Mills’ fluid connections would still be maintained). 
Regarding claim 8, Mills’ modified teachings are described above in claim 7 where the combination of Mills and Arimitsu would further disclose that the first annular wall and the fourth side wall are at least partly annular (Under the broadest reasonable interpretation, the shown walls in Arimitsu are at least partly annular). 
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0259720 (Mills) in view of US 6903471 (Arimitsu) and further in view of US 2008/0118380 (Nakanishi hereinafter).
Regarding claim 10, Mills’ teachings are described above in claim 1 but are silent with respect to comprising a thermally conductive filler material interposed between the electronic card and the central portion, the filler material being between the electronic card and the bottom wall.
However, Nakanishi teaches a fluid pump powered by an electric motor and driven by a controller that discloses a thermally conductive filler material interposed between the electronic card and the central portion, the filler material being between the electronic card and the bottom wall (¶ 40 details the plates 29a and 29b to conduct heat from the circuit board). The resultant combination would place the disks of Nakanishi between the bottom wall and controller of Mills.

Regarding claim 18, Mills’ modified teachings are described above in claim 1 but are silent with respect to the electronic card is brought into contact by means of electrically insulating materials, with the rear cover.
However, Nakanishi teaches a fluid pump powered by an electric motor and driven by a controller that discloses the electronic card is brought into contact by means of electrically insulating materials, with the rear cover (¶ 40 details the plates 29a and 29b to conduct heat from the circuit board). The resultant combination would place the disks of Nakanishi between the bottom wall and controller of Mills.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface between the electronic card and bottom wall of the Mills with the thermal disks of Nakanishi to allow for more heat to transfer from the electronic card
Claims 13- 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0259720 (Mills) in view of US 2017/0205063 (Kadijk hereinafter). 
Regarding claim 13, Mills’ teachings are described above in claim 1 but are silent with respect to the central portion being made of plastic material by molding.
However, Kadijk teaches a cooling body for a light source which is being seen as analogous art due to Mills and Kadijk both dealing with cooling structures. Kadijk discloses the use of a plastic material comprising polyphenylene sulfide PPS with filler material (¶ 66). It should be noted that the claimed process of “by molding” is being treated as a product by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material in which Mills’ central portion is made of with the plastic teachings of Kadijk to increase thermal conductivity ¶ 66.
Regarding claim 14, Mills’ teachings are described above in claim 1 but are silent with respect to the central portion is made of plastic material comprising polyphenylene sulphide PPS with filler material.
However, Kadijk teaches a cooling body for a light source which is being seen as analogous art due to Mills and Kadijk both dealing with cooling structures. Kadijk discloses the use of a plastic material comprising polyphenylene sulfide PPS with filler material (¶ 66). The resultant combination would utilize the plastic of Kadijk for the central portion of Mills to increase thermal conductivity per Kadijk ¶ 66. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with the teachings of Kadijk to use PPS with filler material as the plastic material for the central portion of Mills to further increase the thermal conductivity of the central portion per Kadijk ¶ 66).
Regarding claim 15, Mills’ modified teachings are described above in claim 13 where Kadijk further discloses the plastic material comprising polyphenylene sulfide PPS with graphite filler (Kadijk ¶ 66 details the sue of a graphite filler).
Regarding claim 16
Regarding claim 17, Mills’ teachings are described above in claim 1 but are silent with respect to the central portion is made of plastic material having an average thermal conductivity in the order of 10 W/(m·°K).
However, Kadijk teaches a cooling body for a light source which is being seen as analogous art due to Mills and Kadijk both dealing with cooling structures. Kadijk discloses the use of a plastic material having an average thermal conductivity in the order of 10 W/(m·°K) (¶ 66). The resultant combination would utilize the plastic of Kadijk for the central portion of Mills to increase thermal conductivity per Kadijk ¶ 66. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with the teachings of Kadijk to use plastic material having an average thermal conductivity in the order of 10 W/(m·°K) for the central portion of Mills to further increase the thermal conductivity of the central portion per Kadijk ¶ 66)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746